NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DELBERT RONDEL GARDNER,                         No.    18-17110

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01921-JAM-AC

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Delbert Rondel Gardner, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state

a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Belanus v. Clark, 796 F.3d 1021, 1024 (9th Cir. 2015) (dismissal under 28 U.S.C.

§ 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915(e)(2)(B)). We affirm.

      The district court properly dismissed Gardner’s claims alleging interference

with his administrative appeals and legal mail because Gardner failed to allege

facts sufficient to show a sufficient link between defendants’ actions and the

alleged constitutional deprivation. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”); Brazil v. U. S. Dept. of Navy,

66 F.3d 193, 199 (9th Cir. 1995) (although pro se pleadings are construed liberally,

those pleadings must nonetheless meet some minimum threshold in providing a

defendant with notice of what he allegedly did wrong).

      The district court properly dismissed Gardner’s due process claim relating to

the way in which his grievances were processed because Gardner failed to allege

facts sufficient to state a claim. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir.

1988) (“There is no legitimate claim of entitlement to a grievance procedure.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                            2
      Gardner’s motion to proceed in forma pauperis (Docket Entry No. 3) is

denied as unnecessary because his in forma pauperis status continues in this court.

All other pending motions are denied.

      AFFIRMED.




                                         3